No.
                                -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-30044
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FERNELL WILRIGHT,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 93-CR-183-2-M
                        --------------------
                          February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

     Fernell Wilright, prisoner number 23673-034, appeals from

the district court’s denial of his motion to compel the return of

his property.   Wilright’s motion for leave to file an additional

reply is GRANTED.   The district court did not err in denying the

motion.   The Government no longer possesses the property, and the

court thus could not grant Wilright the relief he seeks.    See

Ensley v. Cody Resources, 171 F.3d 315, 319 (5th Cir. 1999).      The



case is moot, and the appeal is DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.